Order entered June 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00472-CV

                            TODD DYER, ET AL., Appellants

                                             V.

                 MEDOC HEALTH SERVICES, LLC, ET AL., Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-00822

                                         ORDER
       Before the Court is appellees’ June 18, 2018 unopposed motion for an extension of time

to file a brief. We GRANT the motion and extend the time to July 20, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE